Case 20-03810-JMC-11V      Doc 43    Filed 08/28/20   EOD 08/28/20 15:53:46    Pg 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


IN RE:                                     )   Chapter 11
                                           )
BRADLEY KENT VANPELT,                      )   CASE NO. 20-03810-JMC-11V
                                           )
                        Debtor(s).         )



                       CERTIFICATION OF BALLOTING REPORT

      Bradley Kent VanPelt, by counsel, hereby certifies that the tabulations recorded

on the attached balloting report are true and correct and that all classes of creditors are

accurately represented as to acceptances, rejections and total amounts for each class of

claims or interests.

                                               HESTER BAKER KREBS LLC


                                               By____/s/ David R. Krebs_____________
                                                    David R. Krebs
                                                    Hester Baker Krebs LLC
                                                    One Indiana Square, Suite 1330
                                                    Indianapolis, IN 46204
                                                    (317) 833-3030
                                                    Fax: (317) 833-3031
                                                    Email: dkrebs@hbkfirm.com
Case 20-03810-JMC-11V       Doc 43   Filed 08/28/20    EOD 08/28/20 15:53:46      Pg 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

            •   Sarah E. Barngrover sebarngrover@manleydeas.com
            •   Amy L. Elson aelson@bbrlawpc.com
            •   Christopher C. Hagenow chagenow@bbrlawpc.com
            •   Ronald J. Moore ronald.moore@usdoj.gov
            •   Kevin A. Morrissey kmorrissey@lewis-kappes.com
            •   U.S. Trustee ustpregion10.in.ecf@usdoj.gov

       I further certify that on August 28, 2020, a copy of the foregoing was mailed by first-
class U.S. Mail, postage prepaid, and properly addressed to the following:

      n/a



                                         /s/ David R. Krebs
                                         David R. Krebs
